Citation Nr: 0204478	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  02-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension on a direct and secondary basis.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from June 1976 to 
January 1978.  He appears to have served in the reserves from 
September 1974 to February 1975.  He also appears to have 
served in the reserves after January 1978, and he had several 
periods of active duty for training (ACDUTRA) during his 
service.  With respect to the veteran's claim on appeal, the 
veteran injured his right ankle during reserve training in 
May 1991, for which he underwent right ankle surgery in 
October 1991 and January 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico, Regional 
Office (RO).

The Board notes that the veteran requested a hearing before a 
hearing officer at the RO in his August 2001 notice of 
disagreement.  According to the record, a hearing has not 
been scheduled and the veteran has not withdrawn his request.  
Nevertheless, in light of the Board's decision below to 
reopen the claim based on new and material evidence, the 
veteran will not be harmed if the Board decides this portion 
of the claim without having a hearing held at the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As noted in the 
remand portion of this decision, however, the RO should 
schedule a hearing for the veteran before adjudicating the 
issue.  Because the case must be remanded to the RO for the 
scheduling of a personal hearing, the Board will include 
requests for additional development in its remand.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
has been obtained.  

2.  In a June 1999 decision, the Board denied veteran's 
original claim for service connection for hypertension on a 
direct and secondary basis, which is final.  

3.  The documents added to the record since the Board's June 
1999 final decision in connection with the veteran's attempt 
to reopen his claim for service connection for hypertension 
on a direct and/or secondary basis are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.



CONCLUSION OF LAW

Evidence submitted since the Board's June 1999 decision is 
new and material with respect to the claim for service 
connection for hypertension on a direct and secondary basis, 
and the claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.156(a) (2001), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001), with implementing regulations at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 112 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A; see Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Regulations implementing this law were also recently 
promulgated.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim for service connection.  Such 
assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the veteran a VA rating 
examination unless no reasonable possibility exists that such 
assistance would aid in substantiating the veteran's claim.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R § 3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement of the case clarified 
what evidence would be required to reopen his claim for 
service connection for his claimed disorder.  The veteran 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) any earlier 
notification omissions that the RO may have made.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102). This obligation 
was satisfied by the VA examination requested and 
accomplished in connection with this claim.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

VA has a duty to assist the veteran in developing facts that 
are pertinent to this claim.  See generally, VCAA.  As noted 
above, the Board finds that all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations and outpatient treatment records, private 
medical records, and personal statements and evidence 
submitted by the veteran in support of his claim. The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See VCAA.

II.  New and material

In light of the VCAA, the Secretary of VA (Secretary) 
recently amended 38 C.F.R. § 3.156(a), which went into effect 
on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  Therefore, these changes 
do not apply to the present case.

In the last final decision of record in June 1999, the Board 
denied the veteran's claim of entitlement to service 
connection for hypertension on a direct basis and as 
secondary to an ankle injury and the resulting operation 
during reserve duty in October 1991 and/or January 1992.  The 
Board found that there was no medical evidence of 
hypertension during the veteran's active or reserve service 
or a competent nexus opinion linking the etiology of a 
current diagnosis of hypertension to the veteran's active 
duty or reserve service, including the right ankle operations 
in October 1991 and/or January 1992.  Although the claims 
file reveals that the veteran apparently filed an intention 
to appeal of the Board's June 1999 decision to the United 
States Court of Veterans Claims, the claims file also reveals 
that he did not complete the appellate process.  Therefore, 
the Board's June 1999 decision is final.  

In May 2000, the veteran submitted a claim to reopen the 
issue of service connection for hypertension.  In August 
2001, the RO denied the veteran's claim to reopen because it 
found that the evidence submitted since the Board's June 1999 
decision was not new and material and the veteran timely 
appealed that decision.

Once a Board or an RO decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board will address the issue of whether to 
reopen the claim of entitlement to service connection for 
hypertension.

To reopen a claim, new and material evidence must be 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evidence presented since 
the last final disallowance need not be probative of all 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a claim reopened under 38 
U.S.C.A. § 5108.

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim in June 1999, 
and finds it to be new and material and sufficient to reopen 
because it includes medical evidence in which the examiners 
cumulatively diagnose the veteran with hypertension since 
1992.  The evidence received since the Board's June 1999 
decision includes an April 2001 medical statement from the 
veteran's private physician, treatment reports from San Lucas 
Episcopal Hospital dated between February and March 2001, 
treatment reports from Damas Hospital dated between March and 
December 2000, private medical evidence from Del Toro, M.D., 
dated February 2001, and various statements by the veteran.  
These records indicate that the examiners had reviewed the 
veteran's medical records and were aware of the history of 
the veteran's right ankle injury and hypertension.  Although 
this evidence does not contain a definite nexus opinion that 
links the veteran's current hypertension to the right ankle 
operations in October 1991 and January 1992, nevertheless, it 
does link it back to the general time period.

Furthermore, the veteran contends in written statements that 
he developed hypertension as a result of the right ankle 
operations in October 1991 and January 1992.  The previously 
considered medical evidence in the claims file showed that 
the veteran did have elevated blood pressure readings around 
the time of his right ankle injury and subsequent operations 
in October 1991 and January 1992.  For example, the medical 
evidence indicated the following:  122/90 in March 1991; 
140/100 in October 1991, following right ankle surgery on 
October 3, 1991; several elevated readings on January 2, 
1992, following right ankle surgery that day; 140/82 in 
February 1992; 160/96 in April 1992; and 160/110 and 140/120 
in June 1992. In July 1992, the appellant was diagnosed with 
arterial hypertension.  A diagnosis of hypertension was 
reported in August 1993, and at a June 1998 VA medical 
examination.  

Moreover, the veteran claimed in a September 2000 written 
statement that a doctor at Fort Gordon, Georgia told him that 
he developed hypertension as a result of his right ankle 
surgery.  Although the veteran is not competent to render 
medical opinions, he is competent as a lay person to state 
that he was treated by a physician for what he was told was 
hypertension and to report what doctors told him during and 
after service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When considered alone, the veteran's 
testimony would not necessarily be considered new and 
material; however, in light of the entire evidence of record 
the Board finds that the evidence submitted after the Board's 
June 1999 final decision is new and material.

Having reopened the claim, the Board finds that the issue 
should be remanded to the RO for further development. The 
Board will address these issues further in the REMAND section 
of this action.


ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for hypertension on a direct and 
secondary basis, the appeal is reopened.


REMAND

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA.  In addition, the Act also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See VCAA, 
38 U.S.C.A. § 5103A.  Therefore, for this and the following 
reasons, a remand is required with respect to the issues on 
appeal.

The Board finds the medical evidence of record with respect 
to veteran's claim inadequate for the following reasons.  The 
development of facts includes a "thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board is not 
competent to render medical determinations that are not 
solidly grounded in the record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

For example, with respect to the veteran's claim for 
entitlement to service connection for hypertension, the Board 
finds that a nexus opinion is necessary in order to determine 
whether the treatment described in the veteran's service 
medical records, as discussed above, is related to his 
currently diagnosed hypertension.

The Board notes that the veteran requested a hearing before a 
hearing officer at the RO in his August 2001 notice of 
disagreement.  According to the record, a hearing has not 
been scheduled and the veteran has not withdrawn his request.  
Therefore, on REMAND, the RO should schedule a hearing before 
a hearing officer.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
that have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide a copy of such 
records.

3.  After all documents obtained as a 
result of the above development have been 
associated with the claims folder, then 
the veteran should be scheduled for a VA 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran.  
The examiner should specifically 
determine whether it is likely, as likely 
as not, or unlikely that the veteran's 
current hypertension is causally related 
to a right ankle injury in March 1991 or 
due to surgery on the veteran's right 
ankle in October 1991 and/or January 
1992.

The examiner should review the 
veteran's claims file and comment on all 
findings in the service medical records, 
including the October 1991 and January 
1992 surgical reports with respect to the 
veteran's right ankle.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

4.  After the foregoing has been 
completed, the RO should schedule the 
appellant for a hearing before a hearing 
officer at the RO.  

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the VCAA.

6.  The RO should then adjudicate the 
veteran's claim for service connection 
for hypertension on a direct and 
secondary basis.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction the RO should issue a 
supplemental statement of the case.  The 
veteran should be provided an opportunity 
to respond.

7.  With regard to the instructions set 
forth above, the veteran is advised of 
his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for any 
scheduled examination.  The veteran is 
further advised that his failure to 
cooperate could result in adverse action 
pursuant to 38 C.F.R. 3.158, 3.655 
(2001).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



